     Case 2:18-cv-08760-RGK-PJW Document 1-1 Filed 10/11/18 Page 1 of 1 Page ID #:82



1                                          ATTACHMENT A
2
3           All right and title to the real property located in Saint
4     Helena, California titled in the names of Larkin and M. Larkin,
5     Trustees for Ocotillo Family Trust (“Saint Helena Property”), APN
6     030-050-028-000, including all appurtenances, improvements, and
7     attachments thereon, as well as all leases, rents, and profits
8     derived therefrom, more particularly described as follows:
9           PARCEL ONE:
            Lot 1 as shown on the “Parcel Map of the Land of L. George
10          Lambert," filed November 2, 1973 in Book 5 of Parcel Maps,
11          page 70, Office of the Recorder of said Napa County.

12          PARCEL TWO:
            A portion of Lot 4 as shown on Map Number 2450 entitled,
13          "Parcel Map of the Lands of L. George Lambert" recorded
14          November 2, 1973 and filed in Book 5 of Parcel Maps at page
            70 in the Office of the Napa County Recorder described as
15          follows:
16          Beginning at a 3/4" iron pipe marking on the most Westerly
17          corner of said Lot 4; thence along the Northwest line of
            said Lot 4 North 48°37'53" East 400.06 feet to a 3/4" iron
18          pipe; thence South 44°19'00" East 113.23 feet to a 3/4"
            iron pipe; thence South 45°05'28" West 399.06 feet to a
19          point on the Southwest line of said Lot 4, said point being
20          marked by a 3/4" iron pipe; thence along said Southwest
            line, North 44°31'16" West 137.93 feet to the point of
21          beginning.
22
23
24
25
26
27
28




                                           82                       ATTACHMENT A
